Citation Nr: 0941526	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-29 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected bronchial 
asthma.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected bronchial asthma.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the San Juan, Puerto 
Rico Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service Connection

The Veteran contends that he is entitled to service 
connection for obstructive sleep apnea and hypertension, to 
include as secondary to service-connected bronchial asthma 
and prescribed medications for asthma.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a)(2009).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  A Veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen with some restrictions.  71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006).  Since the Veteran's claim was 
pending prior to the effective date of the changes, the more 
liberal version of 38 C.F.R. § 3.310, as interpreted in Allen 
is for application.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008) (if a rule or regulation appears to have a 
retroactive effect, then the rule or regulation cannot be 
applied to cases pending at the time of its promulgation).

The Veteran was afforded VA examinations in September 2005.  
The examiner who conducted the hypertension examination 
stated "[T]here is no evidence on the literature of arterial 
hypertension, etiologically related to bronchial asthma 
condition."  He opined that the Veteran's hypertension was 
not caused by or the result of his service-connected 
bronchial asthma.  The examiner who conducted the VA 
respiratory examination stated in a September 2005 addendum, 
"[T]here is no pathophysiological relationship between sleep 
apnea and bronchial asthma."  He opined that sleep apnea was 
not caused by or a result of service-connected bronchial 
asthma.

The Board notes that neither examiner provided an opinion as 
to whether it was at least as likely as not that the service-
connected bronchial asthma aggravated the current obstructive 
sleep apnea and/or hypertension, including whether any such 
aggravation was due to medications prescribed for the asthma.  
Addendums are required.


TDIU

The Veteran also contends that he is entitled to TDIU.  In 
the instant decision, the Board has remanded the claims of 
service connection for obstructive sleep apnea and 
hypertension disorders.  Therefore, consideration of the TDIU 
claim is inextricably intertwined with these service 
connection claims.

Accordingly, the case is REMANDED for the following action:

1.  The claims folders should be returned 
to the VA examiners who conducted the 
September 2005 VA respiratory and 
hypertension examinations.  If the 
previous examiners are not available, the 
claims folders and a copy of this remand 
should be provided to a physician(s) with 
the necessary expertise to render a 
medical opinion in this case.

The examiner(s) should opine as to whether 
it is as least as likely as not that the 
Veteran's nonservice-connected obstructive 
sleep apnea and hypertension were 
aggravated by his service-connected 
bronchial asthma?  If so, quantify the 
amount of the aggravation, if possible.  
The rationales for all opinions should be 
included in the examination reports.

2.  Following completion of the above-
requested development, the RO or AMC 
should readjudicate the claim of 
entitlement to TDIU.

3.  If the benefits sought on appeal 
remain denied, the Veteran should be 
provided a supplemental statement of the 
case (SSOC), and the case should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


